 



Exhibit 10.33.1
EXECUTION COPY
FIRST LETTER AMENDMENT
Dated as of December 9, 2005
Citicorp North America, Inc.,
as Administrative Agent
Two Penns Way, Suite 110
New Castle, Delaware 19720
          Re:       FelCor TRS Term Credit Facility
Ladies and Gentlemen:
          Reference is made to that certain Term Credit Agreement dated as of
October 18, 2005 (the “Credit Agreement”) among FelCor TRS Borrower 1, L.P.
(together with any Additional Borrowers that have become party to the Credit
Agreement prior to the date hereof, collectively, the “Borrowers”), as
borrowers; FelCor TRS Guarantor, L.P., FelCor Lodging Limited Partnership, as
guarantors (together with any Additional Guarantors that have become parties to
the Credit Agreement prior to the date hereof, collectively, the “Guarantors”);
Citicorp North America, Inc. (“CNAI”), as the initial Lender, the administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders and the
collateral agent for the Secured Parties; and Citigroup Global Markets Inc., as
sole lead arranger and sole book running manager. Capitalized terms not
otherwise defined herein shall have their respective meanings set forth in the
Credit Agreement.
          It is hereby agreed by you and us as follows:
          1. Amendments to Credit Agreement. The Credit Agreement is, effective
as of the date of this First Letter Amendment (this “Amendment”), hereby amended
as follows:
     (a) The cover page of the Credit Agreement is hereby amended by deleting
the figure “$175,000,000” on the first line thereof and substituting therefor
the figure “$225,000,000”.
     (b) The definition of “Maximum Facility Amount” set forth in Section 1.01
of the Credit Agreement is hereby amended by deleting the figure “$175,000,000”
set forth therein and substituting therefor the figure “$225,000,000”.
     (c) Section 2.03 of the Credit Agreement is hereby amended by deleting the
chart set forth therein and substituting therefor the following chart:

          Date   Amount
May 18, 2006
  $ 324,678  
June 18, 2006
  $ 326,302  
July 18, 2006
  $ 327,933  
August 18, 2006
  $ 329,573  
September 18, 2006
  $ 331,221  
October 18, 2006
  $ 332,877  

     (d) The Borrower Parties shall cause each of the New Guarantors (defined
below) to execute and deliver a Guaranty Supplement to the Administrative Agent
not later than December 30, 2005 (the “Delivery Date”). Any Default or Event of
Default that otherwise would have

 



--------------------------------------------------------------------------------



 



resulted under the Credit Agreement (including pursuant to Section 5.01(j)(i)
thereof) by reason of the failure of the Borrower Parties to cause such Guaranty
Supplements to be so executed and delivered prior to the Delivery Date is hereby
waived by the Lenders and the Administrative Agent. For purposes of this
Amendment, the following Subsidiaries of FLLP (or their respective successors in
interest, whether by merger, consolidation or otherwise, to the extent the same
shall remain Subsidiaries of the Borrower Parties as of the Delivery Date) shall
comprise “New Guarantors”: (i) FelCor/JPM Orlando I-Drive Hotel, L.L.C.,
(ii) FelCor/JPM Atlanta CP Hotel, L.L.C., (iii) FelCor/JPM Austin HI Holdings,
L.P., (iv) FelCor/JPM Austin HI Hotel, L.L.C., (v) FelCor/JPM Mandalay Hotel,
L.L.C., (vi) FelCor/JPM LBV Hotel, L.L.C., and (vii) FelCor/JPM Brunswick Hotel,
L.L.C.
     (e) Schedule I to the Credit Agreement is hereby amended and replaced in
its entirety with Annex A attached hereto.
     (f) Schedule II to the Credit Agreement is hereby supplemented by adding
thereto the assets identified on Annex B attached hereto, which assets are
intended to be transferred to a Borrower or a wholly-owned Subsidiary thereof in
compliance with the Qualifying Asset Conditions prior to the Collateral Delivery
Date. Each Loan Party hereby represents and warrants that such Schedule II, as
amended by such Annex B, contains an accurate and complete list of all Mortgage
Assets as of the date hereof.
     (g) Schedule 4.01(q) to the Credit Agreement is hereby supplemented by
adding thereto the information set forth in Annex C attached hereto. Each Loan
Party hereby represents and warrants that such Schedule 4.01(q), as amended by
such Annex C, is accurate and complete as of the date hereof.
          2. Representations and Warranties. Each Loan Party hereby represents
and warrants that the representations and warranties of such Loan Party
contained in each of the Loan Documents (as amended or supplemented to date,
including pursuant to this Amendment) are true and correct on and as of the date
first above written, before and after giving effect to this Amendment, as though
made on and as of such date. Each Loan Party further represents and warrants
that the factual matters described herein are true and correct as of the date
hereof.
          3. Effectiveness of Amendment. This Amendment shall become effective
as of the date first above written when, and only when, the Administrative Agent
shall have received (a) counterparts of this Amendment executed by the
Borrowers, the Administrative Agent and the Required Lenders (or, as to any of
the Lenders, advice satisfactory to the Administrative Agent that such Lender
has executed this Amendment), (b) an original counterpart of the Consent
attached hereto executed by each Guarantor, (c) certified copies of authorizing
resolutions and all documents evidencing other necessary corporate action of
each Borrower approving this Amendment and the matters contemplated hereby and
of each Guarantor approving the Consent and the matters contemplated hereby and
thereby, (d) an incumbency certificate executed by a Secretary or Assistant
Secretary of each Borrower and each Guarantor certifying to the names and true
signatures of the officers of such parties authorized to sign this Amendment and
the Consent, (e) an opinion of counsel to the Loan Parties in form and substance
satisfactory to the Administrative Agent, and (f) replacement Notes reflecting
the amended Maximum Facility Amount.
          4. Costs and Expenses. The Borrowers agree to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Amendment and any instruments and documents
to be delivered hereunder (including, without limitation, the reasonable fees
and expenses of

2



--------------------------------------------------------------------------------



 



counsel for the Administrative Agent) in accordance with the terms of Section
9.04 of the Credit Agreement.
          5. Certain Definitions. Following the effectiveness of this Amendment,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment.
          6. Ratification. The Credit Agreement (as amended by this Amendment)
and each of the other Loan Documents are and shall continue to be in full force
and effect and are hereby in all respects ratified and confirmed. The execution,
delivery and effectiveness of this Amendment shall not, except to the extent
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or the Administrative Agent under the Credit Agreement or any of the
other Loan Documents, nor constitute a waiver of any provision of the Credit
Agreement or any of the other Loan Documents.
          7. Execution Instructions. If you agree to the terms and provisions
hereof, please evidence such agreement by executing and returning a counterpart
of this Amendment to Malcolm K. Montgomery of Shearman & Sterling LLP by
facsimile (646.848.7587), with four duplicate originals by overnight courier.
          8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by telecopier shall be
effective as delivery of a manually executed counterpart of this Amendment.
[Balance of page intentionally left blank]

3



--------------------------------------------------------------------------------



 



     This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.

              Very truly yours,
 
            FELCOR TRS BORROWER 1, L.P.
 
       
 
  By:   FelCor TRS Borrower GP 1, L.L.C.,
 
      its General Partner

             
 
  By:   /s/ Andrew J. Welch     
 
     
 
Name:  Andrew J. Welch    
 
      Title:  Senior Vice President    

              FELCOR TRS BORROWER 2, L.P.
 
       
 
  By:   FelCor TRS Borrower GP 2, L.L.C.,
 
      its General Partner

             
 
  By:   /s/ Andrew J. Welch     
 
     
 
Name:  Andrew J. Welch    
 
      Title:  Senior Vice President    

S-1



--------------------------------------------------------------------------------



 



Agreed as of the date first above written:
CITICORP NORTH AMERICA, INC.,
as Administrative Agent and Collateral Agent and as a Lender

         
By
  /s/ David Bouton     
 
 
 
Name:  David Bouton    
 
  Title:   Vice President    

S-2



--------------------------------------------------------------------------------



 



CONSENT
Dated as of December 9, 2005
          Each of the undersigned, as Guarantor under the Guaranty set forth in
Article VII of the Term Credit Agreement dated as of October 18, 2005 (the
“Credit Agreement”) referred to in the First Letter Amendment to which this
Consent is attached, hereby consents to such First Letter Amendment and hereby
confirms and agrees that notwithstanding the effectiveness of such First Letter
Amendment, the Guaranty is, and shall continue to be, in full force and effect
and is hereby ratified and confirmed in all respects, except that, on and after
the effectiveness of such First Letter Amendment, each reference in the Guaranty
to the “Credit Agreement”, “thereunder”, “thereof” or words of like import shall
mean and be a reference to the Credit Agreement, as amended and modified by such
First Letter Amendment.

                      FELCOR TRS GUARANTOR, L.P.,         a Delaware limited
partnership    
 
                    By:   FelCor TRS Guarantor GP, L.L.C.,             its
General Partner    
 
               
 
      By:   /s/ Andrew J. Welch     
 
         
 
Name:  Andrew J. Welch    
 
          Title:   Senior Vice President    
 
                    FELCOR LODGING LIMITED PARTNERSHIP,         a Delaware
limited partnership    
 
                    By:   FelCor Lodging Trust Incorporated,             its
General Partner    
 
               
 
      By:   /s/ Andrew J. Welch     
 
         
 
Name:  Andrew J. Welch    
 
          Title: Senior Vice President    
 
                    FELCOR LODGING COMPANY, L.L.C.,         a Delaware limited
liability company    
 
               
 
  By:   /s/ Andrew J. Welch                   
 
      Name:   Andrew J. Welch     
 
      Title:   Senior Vice President     

[Signatures continued on next page.]

C-1



--------------------------------------------------------------------------------



 



                      FELCOR PHILADELPHIA CENTER, L.L.C.    
 
               
 
  By:   /s/ Andrew J. Welch                  
 
      Name:   Andrew J. Welch    
 
      Title:   Senior Vice President    
 
                    FELCOR MARSHALL MOTELS, L.L.C.    
 
               
 
  By:   /s/ Andrew J. Welch                      
 
      Name: Andrew J. Welch      
 
      Title: Senior Vice President      
 
                    CENTER CITY HOTEL ASSOCIATES    
 
                    By:   FelCor Philadelphia Center, L.L.C.,             its
General Partner    
 
               
 
      By:   /s/ Andrew J. Welch                  
 
          Name: Andrew J. Welch    
 
          Title: Senior Vice President    

C-2



--------------------------------------------------------------------------------



 



ANNEX A TO FIRST
LETTER AMENDMENT
SCHEDULE 1
TERM COMMITMENTS AND APPLICABLE LENDING OFFICES

                  Name of             Initial Lender   Term Commitment  
Domestic Lending Office   Eurodollar Lending Office
Citicorp North
  $ 225,000,000     Two Penns Way, Suite 110   Two Penns Way, Suite 110
America, Inc.
          New Castle, DE 19720   New Castle, DE 19720
 
          Attn: Annemarie E. Pavco   Attn: Annemarie E. Pavco
 
                    Global Loans             Global Loans
 
          Tel.: (302) 894-6010   Tel.: (302) 894-6010
 
          Fax: (212) 994-0849   Fax: (212) 994-0849
Total
  $ 225,000,000          

Annex A-1

 



--------------------------------------------------------------------------------



 



ANNEX B TO FIRST
LETTER AMENDMENT
SUPPLEMENT TO SCHEDULE II
MORTGAGE ASSETS
19. Orlando I-Drive Holiday Inn located at 8978 International Drive, Orlando,
Florida 32819.
20. Walt Disney World Village — Doubletree located at 2305 Hotel Plaza
Boulevard, Lake Buena Vista, Florida 32830.
21. Mandalay Beach — Embassy Suites located at 2101 Mandalay Beach Road, Oxnard,
California 93035.
22. Brunswick — Embassy Suites located at 500 Mall Boulevard, Brunswick, Georgia
31525.
Annex B-1

 



--------------------------------------------------------------------------------



 



ANNEX C TO FIRST
LETTER AMENDMENT
SUPPLEMENT TO SCHEDULE 4.01(Q)
REAL PROPERTY
[Intentionally omitted.]

 